                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello


Civil Action No. 17-cv-02535-CMA-STV (consolidated for all purposes with Civil Action
No. 17-cv-02862-CMA-STV)


ECO-SITE LLC, a Delaware limited liability company, and
T-MOBILE WEST LLC, a Delaware limited liability company,

      Plaintiffs,

v.

COUNTY OF PUEBLO, COLORADO, a Colorado County, acting by and through its
Board of County Commissioners,

      Defendant,

v.

SAM C. BROWN,

      Intervenor Defendant.


ORDER AFFIRMING UNITED STATES MAGISTRATE JUDGE’S ORDER GRANTING
   INTERVENOR DEFENDANT SAM BROWN’S MOTION TO INTERVENE AND
            OVERRULING PLAINTIFF T-MOBILE’S OBJECTION


      The matter before the Court is Plaintiff T-Mobile West LLC’s Objection (Doc.

# 38) to an Order issued by Magistrate Judge Scott T. Varholak (Doc. # 36), wherein he

permitted Sam C. Brown to intervene as an Intervenor Defendant (Doc. # 27). For the

following reasons, this Court overrules Plaintiff’s Objection and affirms Magistrate Judge




                                            1
Varholak’s Order. The Order is incorporated herein by reference. See 28 U.S.C.

§ 636(b)(1)(A); Federal Rule of Civil Procedure 72(a).

                                      I. BACKGROUND

       On October 23, 2017, Plaintiffs Eco-Site, LLC and T-Mobile West, LLC (“Plaintiff

T-Mobile”) brought an action under the Federal Telecommunications Act of 1996

(“TCA”) 1 against Defendant County of Pueblo, Colorado, through its Board of County

Commissioners (“Defendant Board”), for allegedly unlawfully denying Plaintiffs a special

use permit to construct a wireless communications facility. (Doc. # 1.)

       On May 7, 2018, Sam Brown, a private citizen of and property owner in Pueblo,

filed a Motion to Intervene as a defendant in the matter. (Doc. # 27.) Mr. Brown argued

that his quiet enjoyment of his land and his property value will diminish if the Court

orders Defendant Board to issue Plaintiffs a special use permit because his property is

adjacent to the proposed site for the wireless communications facility. (Id. at 4.) After

both Plaintiffs opposed Mr. Brown’s Motion to Intervene on May 25, 2018 (Doc. ## 30,

32), Mr. Brown filed a reply in support of intervention on June 4, 2018 (Doc. # 34).



1 Pursuant to Section 332 of the TCA, “the regulation of the placement, construction, and
modification of personal wireless service facilities by [local zoning authorities] shall not
unreasonably discriminate among providers of functionally equivalent services; and . . . shall not
prohibit or have the effect of prohibiting the provision of personal wireless services.” Local
zoning authorities “shall act on any request for authorization to place, construct, or modify
personal wireless service facilities within a reasonable period of time after the request is duly
filed . . . taking into account the nature and scope of such request. Any decision by a [local
authority] to deny [such] a request . . . shall be in writing and supported by substantial evidence
contained in a written record. . . [Local authorities may not] regulate the placement,
construction, and modification of personal wireless service facilities on the basis of the
environmental effects of radio frequency emissions to the extent that such facilities comply with
the Commission's regulations concerning such emissions.” 47 U.S.C. § 332(c)(7)(B)(i)–(iv).


                                                2
       On June 11, 2018, Magistrate Judge Varholak held a hearing on Mr. Brown’s

Motion to Intervene. (Doc. # 35.) Magistrate Judge Varholak subsequently concluded

that Mr. Brown may intervene as a defendant as a matter of right and granted his

Motion to Intervene on June 21, 2018. 2 (Doc. # 36 at 8.) Magistrate Judge Varholak

therefore declined to address Mr. Brown’s alternative argument regarding permissive

intervention. (Id. at 2.) On June 22, 2018, Mr. Brown filed his Answer to Plaintiffs’

Complaint (Doc. # 37), as Magistrate Judge Varholak had ordered (Doc. # 35 at 2).

       Plaintiff T-Mobile now objects to Magistrate Judge Varholak’s conclusion that Mr.

Brown may intervene as a matter of right. (Doc. ## 38, 40.) Plaintiff T-Mobile further

argues that Mr. Brown may not permissively intervene in the matter. (Doc. # 40 at 16–

17.) Accordingly, it urges this Court to reverse Magistrate Judge Varholak’s Order and

deny Mr. Brown’s Motion to Intervene. (Id. at 18.)

                               II. STANDARD OF REVIEW

       When a magistrate judge issues an order on a nondispositive pretrial matter,

“[t]he district judge in the case must consider timely objections and modify or set aside

any part of the order that is clearly erroneous or is contrary to law.” Fed. R. Civ. P.

72(a). Under the clearly erroneous standard, “the reviewing court [must] affirm unless it

‘on the entire evidence is left with the definite and firm conviction that a mistake has




2
 Mr. Brown did not initially attach an answer to his Motion to Intervene. (Doc. # 40 at 7.)
However, Magistrate Judge Varholak excused Mr. Brown’s default and imposed a deadline of
June 22, 2018 to submit an answer. (Id.) Although Magistrate Judge Varholak issued his Order
granting intervention on June 21, 2018, the Court affirms his excusal of Mr. Browns default and
notes that Mr. Brown complied with the deadline by submitting his answer on June 22, 2018.


                                               3
been committed.’” Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1464 (10th Cir.

1988) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)); Allen v.

Sybase, Inc., 468 F.3d 642, 658 (10th Cir. 2006).

                                        III. ANALYSIS

       Magistrate Judge Varholak’s Order is not clearly erroneous or contrary to law.

Federal Rule of Civil Procedure 24(a)(2) provides that a non-party may intervene in a

pending action as a matter of right when: (1) the motion is timely; (2) the applicant

claims an interest relating to the property that is the subject of the action; (3) the

applicant’s interest “may as a practical matter” be impaired or impeded; and (4) existing

parties do not adequately represent the applicant’s interests. United States v. Albert Inv.

Co., 585 F.3d 1386, 1391 (10th Cir. 2009). As to the second element, the Tenth Circuit

has determined that the applicant’s interest must be “direct, substantial, and legally

protectable.” Utah Ass’n of Ctys., 255 F.3d 1246, 1251 (10th Cir. 2001) (quoting Coal. of

Ariz./N.M. Ctys. for Stable Econ. Growth v. Dep’t of Interior, 100 F.3d 837, 839 (10th

Cir. 1996)). The Tenth Circuit follows a “somewhat liberal line in allowing intervention.”

Id. at 1249.

       Plaintiff T-Mobile argues that Magistrate Judge Varholak’s Order is contrary to

law because Mr. Brown cannot satisfy the second, third, and fourth requirements for

establishing intervention as a matter of right. 3 (Doc. # 40.) The Court will consider each

objection in turn.


3
  Plaintiff does not take issue with Magistrate Judge Varholak’s determination that Mr. Brown
timely moved to intervene. (Doc. # 40 at 6); see (Doc. # 36 at 3.) The Court is satisfied that this


                                                4
A.     DIRECT, SUBSTANTIAL, AND LEGALLY PROTECTABLE INTEREST
       RELATED TO THE PROPERTY IN DISPUTE

       Magistrate Judge Varholak determined that Mr. Brown has a direct, substantial,

and legally protectable interest in this matter because the construction of the wireless

telecommunications facility will adversely impact the aesthetic and value of his property

and that Mr. Brown therefore satisfies the second element of Rule 24(a)(2). (Doc. # 36

at 5.) Plaintiff T-Mobile objects to that determination and argues that neither aesthetics

nor property value are legally protectable interests when evaluated in the context of

Section 332. (Doc. # 40 at 9.) Further, Plaintiff T-Mobile asserts the cited legal authority

in the Order is contrary to law and does not support this conclusion, primarily because

the cited authority does not stem from Section 332 issues. (Id. at 7–9.)

       “[T]he inquiry [for determining a legally protectable interest] is highly fact-specific,

and the interest test is primarily a practical guide to disposing of lawsuits by involving as

many apparently concerned persons as is compatible with efficiency and due process.”

Utah Ass’n of Ctys., 255 F.3d at 1251–52 (internal quotations omitted).

       The Tenth Circuit has not expressly addressed whether an applicant’s interest

must be protected by Section 332 of TCA when that applicant seeks to intervene in an

action brought under that statute. Therefore, the Court looks to other persuasive

authority, including other federal Circuit Courts of Appeals. For example, in a similar

posture, the Ninth Circuit previously imposed a categorical prohibition of interested

parties from intervening as a matter of right based on the merits of claims brought under



determination is sound and therefore does not address the first element of Rule 24(a)(2).


                                               5
the National Environmental Policy Act of 1969 (“NEPA”). Wilderness Soc. v. U.S. Forest

Serv., 630 F.3d 1173, 1176 (9th Cir. 2011). Private parties and state and local

government entities were prohibited from intervening as defendants in NEPA cases

because the federal government was believed to be the only proper defendant in a

NEPA governmental compliance action. Id. at 1178. “The rationale for this rule is that

such parties lack a ‘significantly protectable’ interest warranting intervention of right . . .

because NEPA is a procedural statute that binds only the federal government.” Id. at

1177.

        However, after finding the prohibition was “at odds with the text of Federal Rule

of Civil Procedure 24(a)(2) and the standards . . . appl[ied] in all other intervention of

right cases,” the Ninth Circuit abandoned the prohibition of private parties to a lawsuit

when the statute governing the Plaintiff’s claim focused on governmental compliance.

Id. at 1176. The Ninth Circuit reasoned that the prohibition “mistakenly focuses on the

underlying legal claim instead of the property or transaction that is the subject of the

lawsuit. No part of Rule 24(a)(2)’s prescription engrafts a limitation on the intervention of

right to parties liable to the plaintiffs on the same grounds as the defendants.” Id. at

1178. The Ninth Circuit then “clarified that a prospective intervenor’s asserted interest

need not be protected by the statute under which the litigation is brought to

qualify as ‘significantly protectable’ under Rule 24(a)(2).” Id. at 1179 (emphasis added)

(internal citation omitted). Therefore, the Ninth Circuit changed the intervention inquiry

to deciding whether “the interest is protectable under some law,” and whether “there is

a relationship between the legally protected interest and the claims at issue instead of


                                               6
prohibiting intervention on the merits of a specific claim.” Id. (emphasis added) (internal

citation omitted).

       The Court is persuaded by the Ninth Circuit’s reasoning because like the Tenth

Circuit, the Ninth Circuit interprets Rule 24 “broadly in favor of proposed intervenors.” Id.

at 1179; see Utah Ass’n of Ctys., 255 F.3d at 1249. Plaintiff T-Mobile cites the interest

inquiry in Wilderness to argue that Mr. Brown, as a private citizen, does not have a

legally protectable interest in this case because Mr. Brown’s interests will not add any

further clarity or insight to its asserted claims, which are focused on the local

government’s compliance with the TCA. (Doc. # 40 at 8–11.) Plaintiff T-Mobile further

argues that Section 332 of the TCA is “a very specific provision of federal law” that limits

both local government authority and standing, therefore there is not a relationship

between Mr. Brown’s interests and the claims at issue. Id. However, Plaintiff T-Mobile

fails to realize its argument is one that the Ninth Circuit expressly rejected. See

Wilderness, 630 F.3d at 1178–80. The interest inquiry is not whether Mr. Brown’s

interests will add value to the asserted underlying legal claims, but rather whether his

interests are protected by some law and relate to the claims in dispute.

       Applying this logic to the matter presently before the Court, Mr. Brown’s asserted

interest need only be protected by some law, instead of protected by Section 332. The

Court therefore considers whether Mr. Brown’s stated interests are protectable under

“some law.” In Colorado, “a complaining property owner . . . has a legally protected

interest in insulating its property” that is subject to land use decisions that would

diminish the value of their property from “adverse effects”. See Bd. of Cty. Comm’rs of


                                              7
Adams Cty. v. City of Thornton, 629 P.2d 605, 609 (Colo. 1981) (holding “[i]t cannot be

doubted that diminution of value of the City property constituted injury in fact. Therefore,

if the City’s interest in maintaining the value of its property is legally protected, the [] test

for standing has been met.”).

       Mr. Brown’s asserted interests are, therefore, legally protectable under some law.

As for the second prong of the interest inquiry, Mr. Brown’s interests in his land adjacent

to the property in dispute demonstrate a relationship between his legally protected

interests and the claims at issue. Accordingly, the Court finds Magistrate Judge

Varholak’s determination that Mr. Brown’s stated interests are sufficient to satisfy the

interest inquiry is not erroneous.

B.     IMPAIRED OR IMPEDED INTEREST

       After finding that Mr. Brown has legally protectable interests in this case,

Magistrate Judge Varholak determined that the disposition of the case may impair or

impede Mr. Brown’s ability to protect his interests. (Doc. # 36 at 5–6.) Magistrate Judge

Varholak reasoned that if Plaintiffs are successful in overturning Defendant Board’s

decision, then the wireless communications facility will be built, which may impair Mr.

Brown’s legally protected interests. Id. at 6. Plaintiff T-Mobile objects to that conclusion

and argues that Mr. Brown does not possess a legally protectable interest, so his

interests will not be impaired as a result of the outcome of this case. (Doc. # 40 at 13.)

       The applicant must establish that the disposition of the lawsuit “may as a

practical matter impair or impede [his] ability to protect [his] interest.” Stable Econ.




                                                8
Growth, 100 F.3d 837 at 844 (citing Fed. R. Civ. P. 24(a)(2)). The burden is minimal and

such impairment need not be “of a strictly legal nature.” Id. (internal citation omitted).

       For the same reasons the Court identified in discussing the interest inquiry, the

Court finds that Mr. Brown has established the third element of the Rule 24 analysis.

Therefore, Magistrate Judge Varholak’s conclusion that Mr. Brown’s ability to protect his

interests may be impaired by excluding him from the case is sound.

C.     ADEQUATE REPRESENTATION BY EXISTING PARTIES

       Next, Magistrate Judge Varholak concluded that Mr. Brown’s protected interests

would not be adequately represented by Defendant Board because there is a possibility

that the convergent interests of the government and Mr. Brown may diverge. (Doc. # 40

at 14–16.) Plaintiff T-Mobile argues that Mr. Brown’s interests are adequately

represented by Defendant Board because a “government entity is presumed to

represent the interests of its citizens.” (Doc. # 40 at 14.)

       An applicant who seeks intervention as a matter of right must demonstrate that

the existing parties do not adequately represent his interests, but this burden is minimal.

Stable Econ. Growth, 100 F.3d at 844. “As a general rule, governmental agencies

seeking to protect the interests of the public in a lawsuit are not able to represent

effectively the interests of intervenor applicants in the same action.” Mt. Solutions v.

State Corp. Comm’n, 173 F.R.D. 300, 304 (D. Kan. 1997) (citing Stable Econ. Growth,

100 F.3d at 845). “The inherent conflict between these two groups ‘satisfies the minimal

burden of showing inadequacy of representation.’” Id. (quoting Stable Econ. Growth,

100 F.3d at 845).


                                              9
       Magistrate Judge Varholak thoroughly evaluated and analyzed the interests of

Defendant Board and Mr. Brown, as well as the possibility of divergence of their

interests. Magistrate Judge Varholak found the possibility that Plaintiffs and Defendant

Board might settle in a manner that would still implicate the property adjacent to Mr.

Brown was enough of a divergence to satisfy the minimal burden of the Rule 24

analysis. While Plaintiff T-Mobile argues that his reasoning is contrary to law, Plaintiff T-

Mobile does not provide any controlling case law to support its assertion. See (Doc.

# 40 at 14–16.) Without any argument as to how his Order was erroneous in light of

controlling case law, the Court does not have a “firm conviction that a mistake has been

committed.” See Ocelot Oil Corp., 847 F.2d at 1464. Thus, the Court finds that

Magistrate Judge Varholak did not err in finding that Mr. Brown has satisfied the minimal

burden of showing inadequate representation at the fourth and final element of Rule 24.

       For these reasons, Magistrate Judge Varholak’s Order permitting Mr. Brown’s

intervention as a matter of right is not clearly erroneous or contrary to law. As such, the

Court will not address Mr. Brown’s alternative argument regarding permissive

intervention.

                                       IV. CONCLUSION

       For the foregoing reasons, the Court AFFIRMS Magistrate Judge Varholak’s

Order (Doc. # 36) and OVERRULES Plaintiff T-Mobile’s Objection (Doc. # 38).




                                             10
DATED: October 29, 2018
                               BY THE COURT:



                               _______________________________
                               CHRISTINE M. ARGUELLO
                               United States District Judge




                          11
